Opinion of the court by
Judge O’Rear
Reversing.
Appellees were contractors engaged in building a section of a railroad in Pike county, this State. Antonia Trotta, an unnaturalized Italian, was employed on 'the work by appellees as a laborer. He lost his life by an accident, which is charged by his administrator in this suit to have been by the negligence of appellees. An amended answer pleaded that Antonia Trotta was an alien, and had no estate at his death in this State, and no relatives residing here or in any of the States of the Union. It was asserted that therefore the Pike County Court had no jurisdiction to appoint appellant as his administrator, and that consequently appellant could not prosecute this action. This plea, which was in the nature of a plea in abatement was held good, on demurrer, and, being admitted true so far as it stated the facts, appellant could not plead further to show cause against it, and his petition was dismissed.
*829The Pike County Court had jurisdiction to appoint the administrator, if any county in this State had it. The contention is that an alien resident who owns no estate in this country has nothing to be administered here by a personal representative; that the recovery allowed by the Constitution and statutes of this State for death caused by negligence does not belong to the decedent, nor to his estate, as a property right which belonged to the decedent; that the provisions create a right, but confer it ex necessitate rei upon citizens of this State only; that our laws can not have extra territorial force so as to confer personal rights upoh non-residents or aliens. Section 241 of the Constitution of Kentucky is: “Whenever the death of a person shall result from an injury inflicted by negligence or wrongful act, then, in every such case, damages may be recovered for such death, from the corporations and persons so causing the same. Until otherwise provided by law, the action to recover such damages shall in all cases be prosecuted by the personal representative of the deceased person. The General Assembly may provide how the recovery shall go and to whom belong; and until such provisions is made, the same shall form -part of the personal estate of the deceased person.” Section 6, Ky. Stats. 1903, is to the same effect, and in substantially the same langiiage. This court will take notice that the governments pf the United States and Italy are at peace. Hence the rule applicable to alien enemies can not apply.
In this country, a man’s life, as well as his body, are deemed to be his own. He has here an inherent natural right to live, and for the protection of his life, liberty and property and the lawful pursuit of happiness all laws are made. They are not partial, *830in that they protect- citizens alone. They apply to mankind within the jurisdiction of the State. An alien friend could not be lawfully deprived of his liberty in this State without cause', and, if falsely imprisoned, might maintain ‘ his action to -recover the damages, not because our laws gave him the right to his personal liberty, but because they recognize that he already had the right. If .his personal property was taken from him here without due process of law, our courts administering the laws.of this State would restore it. to him, albeit that in his own country he might not . have the right to own such property or to maintain an action to recover it. This would not be allowed here .under the idea that our laws created in him a right to the property, but that they recognized that right as an incident to manhood. . The law of this State deems.it best that all,men..should he secure in their lives, liberty and property; not that some might, be,, and others.have no redress. The State concerns itself with certain inalienable personal rights, declaring that they exist in all men, and recognizing them by the laws of this State as inhering to every person who is within this State, and to all citizens of the State wherever they may be.
The Constitution and statute, allo.wing compensation for life lost through negligence, of another, adopt a policy touching the most important subject of- all government, in which it is recognized that human life should .be protected as well -from negligence as from crime. It is in the interest of ¡society that it should be.- Giving to the-estate of the victim of the negligent act a, right to recover compensation based upon the earning value of the life destroyed, or in addition punitive damages where the negligence is gross; i's deemed an efficacious remedy for a recog*831nized evil. It may be in certain instances, in lieu of public punishment; but in any event its exaction will operate as a deterrent upon others, and thereby will tend to promote the safety of human beings. It could scarcely be said that a man has any greater right in his own life now than he had before the adoption of the constitutional provision and statutes of a kindred nature. His right originally was above all others, save where it is forfeited for crime. Nothing, therefore, could add to it. But these provisions give remedies through the courts that had not been previously administered. The application of the remedy by the courts is in pursuance of the public policy of the State to conserve human life within her jurisdiction. This policy is on a line with that which protects every person in his liberty and in his property, whether he be an alien or citizen, because it is best for the State that it should be so.
Perhaps an 'alien, may in his own government, have no right to own property, or even to claim his own life against the ukase of his government. But when he is here his natural lights, those which all the States of the Union agree he has by nature, such as the right to live and to have his liberty, are recognized as belonging to him, not as created by the States at all; for no State can confer the right to live. We treat him as a human being, who,.if wronged while within our jurisdiction in' any personal or property right, may be redressed in our courts according to the laws of this State, giving such measure of compensation as we deem a proper equivalent for the wrong done. Whether the person’s own. government would have given any redress for the samé injury if done to him there is wholly immaterial.
The judgment overruling the demurrer to the amended answer, and dismissing the petition is re*832versed, and cause remanded, with, directions to- sustain the “demurrer to the amended answer, and for further proceedings not inconsistent herewith.